PER CURIAM.
The appellant was charged with the crime of robbery.
He entered a plea of not guilty and waived jury trial. Upon trial he was found guilty as charged and sentenced to a term of ten years in the penitentiary. Appellant seeks reversal of the judgment and sentence on the ground that the trial court erred in permitting in court identification based upon illegal photographic confrontation.
After carefully reviewing the record, considering the briefs and argument of counsel, we have concluded that no reversible error has been demonstrated. Therefore the judgment appealed is affirmed.
Affirmed.